United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0317
Issued: August 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 1, 2021 appellant, through her representative, filed a timely appeal from a
July 15, 2020 merit decision and a December 9, 2020 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.3
ISSUE
The issues are: (1) whether appellant has met her burden of proof to establish a traumatic
injury in the performance of duty on July 26, 2019, as alleged; and (2) whether OWCP properly
denied appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On November 26, 2019 appellant, then a 68-year-old claims assistant, filed a traumatic
injury claim (Form CA-1) alleging that on July 26, 2019 at 1:05 p.m. she sustained an injury while
in the performance of duty. She explained that she stepped off of an elevator that was several
inches above floor level and landed hard on her feet, causing her to experience pain in her lower
back, legs, and right buttock; muscle weakness in her right leg; a tingling sensation in her left arm
and fingers; and back stiffness. On the reverse side of the claim form the employing establishment
acknowledged that appellant was in the performance of duty when her injury occurred. It also
indicated that its knowledge of the facts concerning her injury comported with the statement she
provided. Appellant did not stop work.
In a development letter dated December 30, 2019, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence necessary to
establish her claim and provided a questionnaire for her completion. OWCP afforded appellant
30 days to provide the necessary information.
In a January 28, 2020 medical report, Dr. Eric Weisbrot, Board-certified in family
medicine, evaluated appellant for back pain she had experienced for over six months. He
recounted that her symptoms began on July 26, 2019 at work when she stepped off of an elevator
that had stopped higher than the actual floor. Appellant’s foot fell approximately 6 to 12 inches
and she landed hard on her right leg. She asserted that she experienced immediate pain in her
lower back and that she sent an e-mail to her supervisor in order to inform him that she injured
herself due to the issue with the elevator. Appellant continued working until her condition
deteriorated and she visited her doctor in November 2019. A subsequent November 7, 2019
magnetic resonance imaging (MRI) scan of her lumbar spine revealed multiple degenerative
changes with disc bulges at L2-3 and L3-4, which caused neural foraminal encroachment and L3-4
anterolisthesis. At that point, appellant requested to file an injury claim with her supervisors.
Dr. Weisbrot reviewed appellant’s history of injury, including a 1976 back injury caused by a slip
and fall. On evaluation he diagnosed a sprain of the ligaments of the lumbar spine, other
intervertebral disc degeneration of the lumbar spine, lumbar intervertebral disc disorder with
3

The Board notes that, following the December 9, 2020 decision, OWCP received additional evidence on appeal.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

radiculopathy and a low back strain. Dr. Weisbrot opined, within a reasonable degree of medical
certainty, that appellant’s conditions were causally related to her claimed July 26, 2019
employment injury.
In an attached narrative medical report, Dr. Weisbrot opined that the July 26, 2019
employment incident directly caused appellant’s injury. He explained that, when she stepped off
of the elevator and her leg fell approximately 6 to 12 inches, the resulting impact sent a shock up
her leg and into her back. Because appellant was unaware the elevator stopped so high, she was
unprepared to step down, which left her muscles unprepared for the drop. The unexpected drop
caused her back to move and twist in an uncontrolled manner. Dr. Weisbrot explained that the
sudden movement caused the various muscles of appellant’s back and body to quickly tighten as
a reflex. When the sudden jolt and impact was added to her tightened muscles, it caused her
already-tightened lower back muscles and tendons to strain and her ligaments to sprain.
Dr. Weisbrot further explained that, when appellant landed hard on her right leg, it would have
caused an axial compression of the lumbar discs and joints, as the force of the weight of her body
were transmitted up her right leg and into her lumbar discs to absorb the pressure. These
compressive forces would have irritated her lumbar discs and caused them to bulge while also
irritating and inflating the joints, resulting in neuritis/neuropathy or radiculitis/radiculopathy.
Dr. Weisbrot indicated that the November 7, 2019 MRI scan of her lumbar spine confirmed these
opinions. He reasoned that, although the July 26, 2019 employment incident did not cause her
degenerative changes, the fact that it was present would have caused a greater chance in her
developing the injuries that she did. Dr. Weisbrot explained that the presence of degenerative
changes demonstrated that appellant’s ligaments were not as strong as healthy ligaments and
changed the mechanics of her joint, making her more susceptible to further injury. Using this
reasoning, he opined that the July 26, 2019 employment incident also exacerbated her degenerative
spinal condition. Dr. Weisbrot further explained that the degenerative damage to appellant’s
lumbar spine did not initially cause pain and that once the effected joints were irritated she began
to experience her symptoms.
By decision dated February 3, 2020, OWCP accepted that the July 26, 2019 employment
incident occurred as alleged, but denied appellant’s claim, finding that the medical evidence of
record was insufficient to establish causal relationship between her diagnosed lumbar conditions
and the accepted July 26, 2019 employment incident.
On February 11, 2020 appellant, through her representative, requested an oral hearing
before a representative of OWCP’s Branch of Hearings and Review.
In a February 24, 2020 response to OWCP’s development questionnaire, appellant
recounted the events of the July 26, 2019 employment incident, indicating that she stepped off of
the elevator while it was approximately one to two feet above the floor level and experienced pain
in her lower back after she came down hard on her feet. She then immediately e-mailed her
supervisor to inform him of her injury. Appellant explained that she waited for his response until
she was given a Form CA-1 by the employing establishment on November 25, 2019. She then
described her subsequent medical treatment and asserted that she did not have any similar
disabilities or symptoms prior to her injury.

3

On February 26, 2020 Dr. Dimitrios Kostopoulos, a physical therapist, performed an
electromyography (EMG) scan, demonstrating evidence of chronic axonal pathology affecting the
S1 nerve root level bilaterally.
In medical reports dated from February 25 to May 20, 2020, Dr. Weisbrot indicated that
appellant had been attending physical therapy to treat symptoms related to her lumbar conditions.
On examination he diagnosed a sprain of the ligaments of the lumbar spine, other intervertebral
disc degeneration of the lumbar spine, lumbar intervertebral disc disorder with radiculopathy, and
a low back strain. Dr. Weisbrot recommended that appellant continue her physical therapy
treatment.
In a telephonic hearing held on June 2, 2020, appellant explained the events of the July 26,
2019 employment incident where she injured her back after stepping off of an elevator and
dropping approximately one to two feet. She testified that, following her injury, she immediately
e-mailed her supervisor to inform him of what had occurred. Appellant then recounted her
subsequent history of treatment and periodic use of leave. She indicated that she had previously
injured her back 20 years prior and that injury had resolved after a week or two of treatment.
Appellant asserted that she had no other injuries prior to the accepted July 26, 2019 employment
incident. She also noted that the reason she did not stop work was because she would not have
been paid for the days she missed and that the reason she did not receive medical treatment until
January 2020 was because she was waiting for her supervisor to respond so that she could have a
better idea of what she was supposed to do.
In a June 3, 2020 narrative medical report, Dr. Weisbrot provided an update of appellant’s
condition and again opined that her lumbar conditions were caused by the accepted July 26, 2019
employment incident in which she stepped off an elevator and dropped approximately one to two
feet. He indicated that she underwent a February 26, 2020 EMG scan that found evidence of a
chronic axonal pathology affecting the S1 nerve root bilaterally. Dr. Weisbrot concluded that this
finding was evidence that appellant’s nerve was irritated and caused her radiculopathy. He further
included a copy of his initial January 28, 2020 narrative report.
By decision dated July 15, 2020, OWCP’s hearing representative affirmed, as modified,
the February 3, 2020 decision, finding that the evidence of record was insufficient to establish that
the injury and/or events occurred as appellant described. He noted that she delayed several months
in seeking medical attention and providing written notice to the employing establishment,
continued to work, and failed to provide a consistent history of the employment injury. The
hearing representative concluded, therefore, that the requirements had not been met to establish an
injury as defined by FECA.
OWCP continued to receive evidence. In medical reports dated June 17 to September 9,
2020, Dr. Weisbrot diagnosed a sprain of the ligaments of the lumbar spine, other intervertebral
disc degeneration of the lumbar spine, lumbar intervertebral disc disorder with radiculopathy and
a low back strain. He recommended that appellant continue physical therapy treatment.
On December 6, 2020 appellant, through her representative, requested reconsideration of
OWCP’s July 15, 2020 decision.

4

Appellant attached a November 30, 2020 letter wherein she again explained the events of
the alleged July 26, 2019 employment incident in which an elevator stopped short of floor level
and caused her to land hard on two feet. She clarified that she erroneously provided the incorrect
wording for the height where the elevator stopped and asked that her updated description of the
incident be considered instead of the one she initially submitted.
By decision dated December 9, 2020, OWCP denied appellant’s request for
reconsideration of the merits of her claim, finding that the evidence submitted was insufficient to
warrant review of its July 15, 2020 decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 Fact
of injury consists of two components that must be considered in conjunction with one another.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.9 Second, the employee
must submit sufficient evidence to establish that the employment incident caused a personal
injury.10
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of

4

Supra note 2.

5

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

9

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

5

action.11 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.12 An employee’s
statements alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.13
ANALYSIS -- ISSUE 1
The Board finds that appellant has met her burden of proof to establish an employment
incident in the performance of duty on July 26, 2019, as alleged.
The evidence of record consistently indicates, on July 26, 2019, appellant exited an
elevator which, unbeknownst to her, had stopped above floor level, causing her to step down hard
on her feet. Appellant asserted that, immediately following the July 26, 2019 employment
incident, she sent an e-mail to her supervisor informing him of the incident and her resulting injury.
The employing establishment acknowledged that appellant was in the performance of duty when
her injury occurred. It also indicated that its knowledge of the facts concerning appellant’s injury
comported with the statement she provided. Further, the history of the employment incident as
reported by Dr. Weisbrot was consistent with appellant’s account. The injuries appellant claimed
are consistent with the facts and circumstances she set forth, her course of action, and the medical
evidence she submitted. The Board, thus, finds that appellant has met her burden of proof to
establish an employment incident in the performance of duty on July 26, 2019, as alleged.
As appellant has established that the July 26, 2019 employment incident occurred as
alleged, the question becomes whether this incident caused a personal injury. 14 Thus, the Board
will set aside OWCP’s July 15, 2020 decision and remand the case for consideration of the medical
evidence. Following this and other such further development as deemed necessary, OWCP shall
issue a de novo decision addressing whether appellant has met her burden of proof to establish
causal relationship.15
CONCLUSION
The Board finds that appellant has met her burden of proof to establish an employment
incident in the performance of duty on July 26, 2019, as alleged.

11

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

12

Betty J. Smith, 54 ECAB 174 (2002); L.D., Docket No. 16-0199 (issued March 8, 2016).

13

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

14

See B.S., Docket No. 19-0524 (issued August 8, 2019); Willie J. Clements, 43 ECAB 244 (1991).

15

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

6

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2020 decision of the Office of Workers’
Compensation Programs is reversed. The December 9, 2020 decision is set aside as moot. The
case is remanded for further proceedings consistent with this decision of the Board.
Issued: August 11, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

